Criminal prosecution tried upon an indictment charging the defendant, and another, (1) with breaking and entering a garage, (2) with the larceny of "one Model T, 1927, Ford automobile," valued at $200, the property of E. O. Rickman, and (3) with receiving said automobile *Page 843 
knowing it to have been feloniously stolen or taken in violation of C. S., 4250.
The case was submitted to the jury on the presumption that: "When goods are stolen, one found in possession so soon thereafter that he could not have reasonably got the possession unless he had stolen them himself, the law presumes he was the thief." S. v. Graves, 72 N.C. 482; S. v. McRae,120 N.C. 608, 27 S.E. 78.
Verdict: "Guilty on the third count in the bill of indictment."
Judgment: Eight months on the roads.
Defendant appeals, assigning errors.
The case is controlled by the decision in S. v. Best, 202 N.C. 9, andS. v. Adams, 133 N.C. 667, 45 S.E. 553.
New trial.